Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on September 16, 2020.  Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities:
The part numbering is inconsistent.  At [0048] the Specification refers to “vehicle 202” and “V2X processing device 220)”.  In the next sentence is uses “V2X processing device 202”.  In [0050], the device is changed to “V2X processing device 204”.  Previously, “TCU/OBU 204” was used.  “various other vehicles 220” and “another vehicle 220” are inconsistent with “V2X processing device 220”.      
Appropriate correction is required.

Claim Objections
Claim 15 is objected to because of the following informalities:
  “to prevent preventing sending a V2X message” appears to be intended as “to prevent sending a V2X message”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5-6, 8, 14-15, 17, 23-24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “a V2X message”.  Claim 5 previously recited “a V2X message related to the detected misbehavior condition”, which is a secondary reference to the limitation introduced in claim 1.  It is unclear, and therefore indefinite, if these are the same message.
Claim 6 recites the limitation “a V2X message”.  Claim 6 previously recited “a V2X message related to the detected misbehavior condition”, which is a secondary reference to the limitation introduced in claim 1.  It is unclear, and therefore indefinite, if these are the same message.
Claim 8 recites the limitation “a V2X message”.  Claim 8 previously recited “a V2X message related to the detected misbehavior condition”, which is a secondary reference to the limitation introduced in claim 1.  It is unclear, and therefore indefinite, if these are the same message.
Claim 14 recites the limitation “a V2X message”, which is part of a secondary reference to the limitation in claim 10, then adds another “a V2X message”.  It is unclear, and therefore indefinite, if these are the same message.
 Claim 15 recites the limitation “a V2X message”, which is part of a secondary reference to the limitation in claim 10, then adds another “a V2X message”.  It is unclear, and therefore indefinite, if these are the same message.
Claim 17 recites the limitation “a V2X message” two more times.  It is unclear, and therefore indefinite, if these are the same message.
Claim 23 recites the limitation “a V2X message” after reciting it earlier in the claim as a secondary reference to the limitation in claim 19.  It is unclear, and therefore indefinite, if these are the same message.
 Claim 24 recites the limitation “a V2X message” after reciting it earlier in the claim as a secondary reference to the limitation in claim 19.  It is unclear, and therefore indefinite, if these are the same message.
Claim 26 recites the limitation “a V2X message” twice again.  It is unclear, and therefore indefinite, if these are the same message.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such limitations are “means for detecting a misbehavior condition in a system of a vehicle”, “means for preventing the vehicle from sending a V2X message related to the detected misbehavior condition”, “means for transmitting to a management entity a misbehavior report”, “means for receiving information from a plurality of information sources of the vehicle”, “means for detecting the misbehavior condition in the system of the vehicle by performing a cross-check of information”, “means for identifying a value that is received from a vehicle element”, “means for preventing the identified value from being used in a V2X message to be sent by the vehicle”, “means for identifying a vehicle element that is a source of the detected misbehavior condition”, “means for preventing information from the identified vehicle element from being used in a V2X message to be sent by the vehicle”, “means for adding the identified vehicle element to a blocking list”, “means for detecting an inconsistency between a radio frequency (RF) profile of an RF module and an RF module transmit configuration”, “means for preventing the vehicle from sending a V2X message using the RF module transmit configuration” and “means for re- calibrating one or more sensors of the vehicle”.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “vehicle-to-everything (V2X) processing device” in claim 1, claim 10, claim 19 and claim 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10-16, 19-25 and 28-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Petit et al., U.S. Patent 11,290,470 B2 (2022), published as U.S. Patent Application Publication 2019/0312896 A1.
As to claim 1, Petit et al. discloses a method of misbehavior condition management performed by a vehicle-to- everything (V2X) processing device of a vehicle, comprising: 
detecting a misbehavior condition in a system of the vehicle (Column 7, Lines 7-32, misbehavior confidence indicator); and 
preventing the vehicle from sending a V2X message related to the detected misbehavior condition in response to detecting the misbehavior condition in the system of the vehicle (Figure 4, plausibility, Column 7, Lines 33-62).
Petit et al. discloses misbehavior and plausibility detection in a different manner.
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to modify the method, as disclosed by Petit et al., to perform the claimed invention, allowing for elimination of bad messages.
See MPEP 2144
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
The arrangement and timing of the testing is rearranged in the process, but performs the same function.
As to claim 2, Petit et al. discloses the method of claim 1, and further discloses further comprising transmitting to a management entity a misbehavior report indicating the detected misbehavior condition in response to detecting the misbehavior condition in the system of the vehicle (Column 8, Lines 15-26).
As to claim 3, Petit et al. discloses the method of claim 1, and further discloses wherein detecting a misbehavior condition in a system of the vehicle comprises: receiving information from a plurality of information sources of the vehicle (Column 8, Line 27 – Column 9, Line 4, Figure 4, Figure 5); and
detecting the misbehavior condition in the system of the vehicle by performing a cross-check of information received from the plurality of information sources of the vehicle to detect an inconsistency within the received information (Column 6, Lines 20-36).
As to claim 4, Petit et al. discloses the method of claim 3, and further discloses wherein the plurality of information sources of the vehicle comprises one or more of an in-vehicle network, a vehicle sensor, a vehicle actuator, radio frequency (RF) module, or a previously transmitted V2X message (Column 7, Lines 33-62, Figure 4, sensor data, Column 5, Line 66 – Column 6, Line 19).
As to claim 5, Petit et al. discloses the method of claim 1, and further discloses wherein preventing the vehicle from sending a V2X message related to the detected misbehavior condition in response to detecting the misbehavior condition in the system of the vehicle comprises: 
identifying a value that is received from a vehicle element and that is associated with the detected misbehavior condition (Column 5, Line 66 – Column 6, Line 25); and 
preventing the identified value from being used in a V2X message to be sent by the vehicle (Column 5, Line 66 – Column 6, Line 25, Figure 3).
As to claim 6, Petit et al. discloses the method of claim 1, and further discloses wherein preventing the vehicle from sending a V2X message related to the detected misbehavior condition in response to detecting the misbehavior condition in the system of the vehicle comprises: 
identifying a vehicle element that is a source of the detected misbehavior condition (Column 5, Line 66 – Column 6, Line 25); and
preventing information from the identified vehicle element from being used in a V2X message to be sent by the vehicle (Column 5, Line 66 – Column 6, Line 25, Figure 3).
As to claim 7, Petit et al. discloses the method of claim 6, and further discloses further comprising: 
adding the identified vehicle element to a blocking list indicating that information from the identified vehicle element should not be used for generating V2X messages (Column 1, Line 40 – Column 2, Line 14, blacklist).
As to claim 10, Petit et al. discloses a vehicle-to-everything (V2X) processing device, comprising: 
a processor configured with processor-executable instructions to (Column 7, Line 33-62): 
detect a misbehavior condition in a system of a vehicle (Column 7, Lines 7-32, misbehavior confidence indicator); and 
prevent sending a V2X message related to the detected misbehavior condition in response to detecting the misbehavior condition in the system of the vehicle (Figure 4, plausibility, Column 7, Lines 33-62).
Petit et al. discloses misbehavior and plausibility detection in a different manner.
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to modify the device, as disclosed by Petit et al., to perform the claimed invention, allowing for elimination of bad messages.
See MPEP 2144
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
The arrangement and timing of the testing is rearranged in the process, but performs the same function.
As to claim 11, Petit et al. discloses the V2X processing device of claim 10, and further discloses wherein the processor is further configured with processor-executable instructions to transmit to a management entity a misbehavior report indicating the detected misbehavior condition in response to detecting the misbehavior condition in the system of the vehicle (Column 8, Lines 15-26).
As to claim 12, Petit et al. discloses the V2X processing device of claim 10, and further discloses wherein the processor is further configured with processor-executable instructions to detect a misbehavior condition in a system of the vehicle by: receiving information from a plurality of information sources of the vehicle (Column 8, Line 27 – Column 9, Line 4, Figure 4, Figure 5); and 
detecting the misbehavior condition in the system of the vehicle by performing a cross-check of information received from the plurality of information sources of the vehicle to detect an inconsistency within the received information (Column 6, Lines 20-36).
As to claim 13, Petit et al. discloses the V2X processing device of claim 12, and further discloses wherein the plurality of information sources of the vehicle comprises one or more of an in-vehicle network, a vehicle sensor, a vehicle actuator, radio frequency (RF) module, or a previously transmitted V2X message (Column 7, Lines 33-62, Figure 4, sensor data, Column 5, Line 66 – Column 6, Line 19).
As to claim 14, Petit et al. discloses the V2X processing device of claim 10, and further discloses wherein the processor is further configured with processor-executable instructions to prevent sending a V2X message related to the detected misbehavior condition in response to detecting the misbehavior condition in the system of the vehicle by: 
identifying a value that is received from a vehicle element and that is associated with the detected misbehavior condition (Column 5, Line 66 – Column 6, Line 25); and 
preventing the identified value from being used in a V2X message (Column 5, Line 66 – Column 6, Line 25, Figure 3).
As to claim 15, Petit et al. discloses the V2X processing device of claim 10, and further discloses wherein the processor is further configured with processor-executable instructions to prevent preventing sending a V2X message related to the detected misbehavior condition in response to detecting the misbehavior condition in the system of the vehicle by: 
identifying a vehicle element that is a source of the detected misbehavior condition (Column 5, Line 66 – Column 6, Line 25); and 
preventing information from the identified vehicle element from being used in a V2X message (Column 5, Line 66 – Column 6, Line 25, Figure 3).
As to claim 16, Petit et al. discloses the V2X processing device of claim 15, and further discloses further wherein the processor is further configured with processor-executable instructions to add the identified vehicle element to a blocking list indicating that information from the identified vehicle element should not be used for generating V2X messages (Column 1, Line 40 – Column 2, Line 14, blacklist).
As to claim 19, Petit et al. discloses a vehicle-to-everything (V2X) processing device, comprising: means for detecting a misbehavior condition in a system of a vehicle (Column 7, Lines 7-32, misbehavior confidence indicator); and 
means for preventing the vehicle from sending a V2X message related to the detected misbehavior condition in response to detecting the misbehavior condition in the system of the vehicle (Figure 4, plausibility, Column 7, Lines 33-62).
Petit et al. discloses misbehavior and plausibility detection in a different manner.
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to modify the device, as disclosed by Petit et al., to perform the claimed invention, allowing for elimination of bad messages.
See MPEP 2144
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
The arrangement and timing of the testing is rearranged in the process, but performs the same function.
As to claim 20, Petit et al. discloses the V2X processing device of claim 19, and further discloses further comprising means for transmitting to a management entity a misbehavior report indicating the detected misbehavior condition in response to detecting the misbehavior condition in the system of the vehicle (Column 8, Lines 15-26).
As to claim 21, Petit et al. discloses the V2X processing device of claim 19, and further discloses wherein means for detecting a misbehavior condition in a system of the vehicle comprises: 
means for receiving information from a plurality of information sources of the vehicle (Column 8, Line 27 – Column 9, Line 4, Figure 4, Figure 5); and 
means for detecting the misbehavior condition in the system of the vehicle by performing a cross-check of information received from the plurality of information sources of the vehicle to detect an inconsistency within received information (Column 6, Lines 20-36).
As to claim 22, Petit et al. discloses the V2X processing device of claim 21, and further discloses wherein the plurality of information sources of the vehicle comprises one or more of an in-vehicle network, a vehicle sensor, a vehicle actuator, radio frequency (RF) module, or a previously transmitted V2X message (Column 7, Lines 33-62, Figure 4, sensor data, Column 5, Line 66 – Column 6, Line 19).
As to claim 23, Petit et al. discloses the V2X processing device of claim 19, and further discloses wherein means for preventing the vehicle from sending a V2X message related to the detected misbehavior condition in response to detecting the misbehavior condition in the system of the vehicle comprises: means for identifying a value that is received from a vehicle element and that is associated with the detected misbehavior condition (Column 5, Line 66 – Column 6, Line 25); and 
means for preventing the identified value from being used in a V2X message to be sent by the vehicle (Column 5, Line 66 – Column 6, Line 25, Figure 3).
As to claim 24, Petit et al. discloses the V2X processing device of claim 19, and further discloses wherein means for preventing the vehicle from sending a V2X message related to the detected misbehavior condition in response to detecting the misbehavior condition in the system of the vehicle comprises: means for identifying a vehicle element that is a source of the detected misbehavior condition (Column 5, Line 66 – Column 6, Line 25); and 
means for preventing information from the identified vehicle element from being used in a V2X message to be sent by the vehicle (Column 5, Line 66 – Column 6, Line 25, Figure 3).
As to claim 25, Petit et al. discloses the V2X processing device of claim 24, and further discloses further comprising: means for adding the identified vehicle element to a blocking list indicating that information from the identified vehicle element should not be used for generating V2X messages (Column 1, Line 40 – Column 2, Line 14, blacklist).
As to claim 28, Petit et al. discloses a non-transitory processor-readable medium having stored thereon processor-executable instructions configured to cause a vehicle-to-everything (V2X) processing device to perform operations comprising: 
detecting a misbehavior condition in a system of a vehicle (Column 7, Lines 7-32, misbehavior confidence indicator); and 
preventing the vehicle from sending a V2X message related to the detected misbehavior condition in response to detecting the misbehavior condition in the system of the vehicle (Figure 4, plausibility, Column 7, Lines 33-62).
Petit et al. discloses misbehavior and plausibility detection in a different manner.
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to modify the device, as disclosed by Petit et al., to perform the claimed invention, allowing for elimination of bad messages.
See MPEP 2144
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
The arrangement and timing of the testing is rearranged in the process, but performs the same function.
As to claim 29, Petit et al. discloses the non-transitory processor-readable medium of claim 28, and further discloses wherein in the stored processor-executable instructions are configured to cause the V2X processing device to perform operation further comprising transmitting to a management entity a misbehavior report indicating the detected misbehavior condition in response to detecting the misbehavior condition in the system of the vehicle (Column 8, Lines 15-26).
As to claim 30, Petit et al. discloses the non-transitory processor-readable medium of claim 28, and further discloses wherein in the stored processor-executable instructions are configured to cause the V2X processing device to perform operation such that detecting a misbehavior condition in a system of the vehicle comprises: receiving information from a plurality of information sources of the vehicle (Column 8, Line 27 – Column 9, Line 4, Figure 4, Figure 5); and 
detecting the misbehavior condition in the system of the vehicle by performing a cross-check of information received from the plurality of information sources of the vehicle to detect an inconsistency within the received information (Column 6, Lines 20-36).

Claims 8, 17, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Petit et al., U.S. Patent 11,290,470 B2 (2022), published as U.S. Patent Application Publication 2019/0312896 A1 as applied to claim 1 and 10 above, and further in view of Alexander et al., U.S. Patent 11,196,768 B2 (2021).
As to claim 8, Petit et al. discloses the method of claim 1.  
Petit further discloses preventing the vehicle from sending a V2X message related to the detected misbehavior condition in response to detecting the misbehavior condition in the system of the vehicle comprises preventing the vehicle from sending a V2X message using the RF module transmit configuration (Figure 4, plausibility, Column 7, Lines 33-62).
Petit et al. does not disclose a radio frequency inconsistency, as claimed.
Alexander et al. discloses wherein: 
detecting a misbehavior condition in a system of the vehicle comprises detecting an inconsistency between a radio frequency (RF) profile of an RF module and an RF module transmit configuration (Column 6, Lines 8-35). 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to modify the method of claim 1, as disclosed by Petit et al., with the radio frequency inconsistency, as claimed, as disclosed by Alexander et al., to identify implausible messages that are not to be shared, preventing errors.
As to claim 17, Petit et al. discloses the V2X processing device of claim 10.  
Petit et al. further discloses to prevent sending a V2X message related to the detected misbehavior condition in response to detecting the misbehavior condition in the system of the vehicle by preventing sending a V2X message using the RF module transmit configuration (Figure 4, plausibility, Column 7, Lines 33-62).
Petit et al. does not disclose a radio frequency inconsistency, as claimed.
Alexander et al. discloses wherein the processor is further configured with processor-executable instructions to: 
detect a misbehavior condition in a system of the vehicle comprises by detecting an inconsistency between a radio frequency (RF) profile of an RF module profile and an RF module transmit configuration (Column 6, Lines 8-35).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to modify the method of claim 10, as disclosed by Petit et al., with the radio frequency inconsistency, as claimed, as disclosed by Alexander et al., to identify implausible messages that are not to be shared, preventing errors.
As to claim 26, Petit et al. discloses the V2X processing device of claim 19.  Petit et al. further discloses means for preventing the vehicle from sending a V2X message related to the detected misbehavior condition in response to detecting the misbehavior condition in the system of the vehicle comprises means for preventing the vehicle from sending a V2X message using the RF module transmit configuration (Figure 4, plausibility, Column 7, Lines 33-62).
Petit et al. does not disclose a radio frequency inconsistency, as claimed.
Alexander et al. discloses wherein:
means for detecting a misbehavior condition in a system of the vehicle comprises means for detecting an inconsistency between a radio frequency (RF) profile of an RF module and an RF module transmit configuration (Column 6, Lines 8-35).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to modify the device of claim 19, as disclosed by Petit et al., with the radio frequency inconsistency, as claimed, as disclosed by Alexander et al., to identify implausible messages that are not to be shared, preventing errors.

Claims 9, 18, and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Petit et al., U.S. Patent 11,290,470 B2 (2022), published as U.S. Patent Application Publication 2019/0312896 A1 as applied to claim 1 and 10 above, and further in view of Mercep  et al., U.S. Patent 11,145,146 B2 (2021).
As to claim 9. Petit et al. discloses the method of claim 1.  Petit et al. does not disclose re-calibrating, as claimed.
Mercep et al. discloses comprising re-calibrating one or more sensors of the vehicle in response to detecting the misbehavior condition in the system of the vehicle (Column 5, Lines 6-21, Column 8, Line 53 – Column 9, Line 4).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to modify the method of claim 1, as disclosed by Petit et al., with the re-calibrating, as claimed, as disclosed by Mercep et al., to attempt to resolve the problem with a quick fix, not requiring additional vehicle servicing, to return to proper operation.
As to claim 18, Petit et al. discloses the V2X processing device of claim 10.
Petit et al. does not disclose re-calibrating, as claimed.
Mercep et al. discloses wherein the processor is further configured with processor-executable instructions to re-calibrate one or more sensors of the vehicle in response to detecting the misbehavior condition in the system of the vehicle (Column 5, Lines 6-21, Column 8, Line 53 – Column 9, Line 4).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to modify the device of claim 10, as disclosed by Petit et al., with the re-calibrating, as claimed, as disclosed by Mercep et al., to attempt to resolve the problem with a quick fix, not requiring additional vehicle servicing, to return to proper operation.
As to claim 27, Petit et al. discloses the V2X processing device of claim 19.  
Petit et al. does not disclose re-calibrating, as claimed.
Mercep et al. discloses further comprising means for re-calibrating one or more sensors of the vehicle in response to detecting the misbehavior condition in the system of the vehicle.
(Column 5, Lines 6-21, Column 8, Line 53 – Column 9, Line 4).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to modify the device of claim 10, as disclosed by Petit et al., with the re-calibrating, as claimed, as disclosed by Mercep et al., to attempt to resolve the problem with a quick fix, not requiring additional vehicle servicing, to return to proper operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3666



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666